1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 03/05/2021, is acknowledged.
 
3.  Claims 113 and 122-130 are pending.

4.  Claims 125 and 129-130 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 113, 122-124 and 126-128 are under examination as they read on a method of treating or preventing a disease or condition in a subject having a number of Ki-67+ T-cells greater than 30% of the total number of CD4+ and/or CD8+ T-cells, comprising administering a treatment comprising an anti-QX40L antibody or a fragment thereof, wherein the treatment is administered in an amount effective to reduce the number of Ki-67+ T-cells below 25% of the total number of CD4+ and/or CD8+ T-cells and the species of KY1005 (the CDRs of antibody 2D10 (SEQ ID NO: 40 or 46 for HCDR3, SEQ ID NO: 38 or 44 for HCDR2, SEQ ID NO: 36 or 42 for HCDR1, SEQ ID NO: 50 or 56 for LCDR1, SEQ ID NO: 52, 58 for LCDR2, SEQ ID NO: 54 or 60 for LCDR3 (VH of SEQ ID NO: 34 and VL of SEQ ID NO: 48), (b) GvHD, (c) Rapamycin (mTOR inhibitor) as a second therapeutic target; and (d) determining if the number of Ki-67+ T-cells is greater than 30% of the total number of CD4+ and/or CD8+ T-cells.

6.  In view of Applicant cancelation of the elected invention of GvHD, the Examiner has extended the search to cover dermatitis.

7.  Claim 122 stands objected to because SEQ ID NO: 52 does not have any amino acid component in the Sequence Listing. 

Applicant argues that while SEQ ID NO: 52 has no entry in the Sequence Listing, the specification at page 328  disclosed that SEQ ID NO:52 has the amino acid sequence AAS.  Applicant submits that there is no requirement to have SEQ ID NO of amino acids that are less than 4 amino acids.  

However, the recitation of SEQ ID NO: 52 in claim 122 would result in two forms for SEQ ID NO: 52, one form without amino acid component per Sequence Listing and another form with AAS amino acid component per the specification.   It is not clear which form is claimed.  This would result in indefinite claim language. It is suggested that the claim amended to recite AAS for SEQ ID NO: 52 to overcome this objection.

8.  The following new grounds of rejections are necessitated by the amendment submitted 03/05/2021.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.  Claims 113, 122-124 and 126-128 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US Pat. 9,139,653.

US 9139653 teaches methods of treating or preventing a hOX40L mediated disease or condition in a human in need thereof (col., 24, lines 18+), the method comprising administering to said human a therapeutically effective amount of an antibody or a fragment thereof that specifically binds to hOX40L including antibody 02D10-IgG4-PE (see col., 24, lines 62+, col., 25, lines 3+ and lines 39+) having the  VH of SEQ ID NO: 34, and  the VHCDR1-3 of SEQ ID NO:36 or 42, SEQ ID NO:38 or 44, and SEQ ID NO:40 or 46 and VL of SEQ ID NO 48 and VLCDR1-3 sequence of SEQ ID NO:54 or 60, SEQ ID NO:52 or 58, and SEQ ID NO:54 or 60, wherein the antibody comprising a IgG4-PE constant region of SEQ ID NO:128 (see col., 15, lines 20+), further comprising another therapeutic agent such as rapamycin (sirolimus) (i.e., mTOR inhibitor) (see col., 33, lines 65+), wherein the hOX40L mediated disease or condition is thereby treated or prevented, wherein the hOX40L mediated disease or condition is an autoimmune disease or condition, a systemic inflammatory disease or condition, or transplant rejection, wherein the autoimmune disease or condition is selected from the following: Dermatitis herpetiformis (DH) (col., 11, line 3), wherein the inflammatory disease or condition is dermatitis (col., 24, lines 21+). 

The reference teachings anticipate the claimed invention.

11. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12.  Claims 122 and 123 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(a) Claims 112 and 123 depends from base claim 113, which recites “a fully human antibody”  however, claims 122 and 123 recites “the CDRs of any of the nanobodies” which are camelid antibodies  and for example,  “SEQ ID NO: 233” and “SEQ ID NO: 234” which are mouse antibody.  It is not clear how the camelid and mouse antibodies are now “fully human” antibodies.
.

14.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Newman et al. Modification of the Fc region of a primatized IgG antibody to human CD4 retains its ability to modulate CD4 receptors but does not deplete CD4(+) T cells in chimpanzees. Clin Immunol . 2001 Feb;98(2):164-74.  

Newman et al teaches that the in vitro and in vivo results demonstrate the potential of this IgG4-PE mAb for use in human trials (abstract).

14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 7, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644